Citation Nr: 0722222	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-28 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected status post left shoulder dislocation 
repair with limited motion and degenerative changes (left 
shoulder disability).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, P.A., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1973 
to December 1980, and from October to November 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied an evaluation in excess of 
10 percent for service-connected left shoulder disability.

The veteran waived RO consideration of additional evidence in 
November 2006, and he testified at a Board hearing in 
December 2006.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's left shoulder disability is not productive 
of dislocation episodes, and he is capable of arm motion past 
midway between the side and shoulder level. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left shoulder disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 
5202, 5203 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In a June 2004 letter, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand from the notices what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Here, adequate notice was not provided 
to the veteran regarding the fifth element identified by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess.  Because the preponderance of the evidence is 
against the veteran's claim, however, the Board finds that he 
has not been prejudiced since any issue as to an appropriate 
effective date is moot.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in July 2004, he was afforded a formal VA 
examination to assess the severity of his left shoulder 
disability.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background & Analysis

The veteran is seeking entitlement to an increased disability 
rating in excess of 10 percent for his service-connected left 
shoulder disability.  He is right-hand dominant.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Ratings are assigned according to the manifestation of 
particular symptoms.  Pursuant to Diagnostic Code 5203, 
impairment of the clavicle or scapula of the non-dominant 
hand is rated 10 percent disabling when it is manifested by 
malunion, or nonunion without loose movement.  It is rated 20 
percent when it is manifested by nonunion with loose 
movement, or dislocation. 

Pursuant to Diagnostic Code 5201, limitation of motion of the 
arm of the non-dominant hand is rated 20 percent disabling 
when the range of motion extends to the shoulder level.  
Pursuant to Diagnostic Code 5202, an impairment of the 
humerus of the non-dominant hand is rated 20 percent 
disabling when it is manifested by infrequent, recurrent 
dislocations at the scapulohumeral joint and guarding of 
movement at least at the shoulder level; or malunion of the 
humerus with at least a moderate deformity.

A VA examination was conducted in July 2004.  At that time, 
the veteran reported pain and weakness in his shoulder.  He 
stated that he had not had any recurrent dislocations since 
his shoulder surgery in 1976.  The examiner found that the 
veteran's left shoulder range of motion was as follows:  
active forward flexion to 150 degrees, active abduction to 
160 degrees, passive forward flexion to 170 degrees, passive 
abduction to 170 degrees, external rotation 0 to 80 degrees, 
and internal rotation 0 to 80 degrees.  He noted that there 
was mild to moderate pain with the range of motion testing, 
but that there were no instability symptoms during the 
examination.  That examiner diagnosed the veteran as having 
shoulder instability with residual pain and weakness.  He 
concluded that while the veteran had not had "frank episodes 
of dislocation," he did have some mildly symptomatic 
instability symptoms, as well as pain, weakness, and 
decreased endurance in the shoulder.  

VA treatment records dated in April and May 2005 show that 
the veteran sought treatment for intermittent pain to the 
shoulder, and that his condition was improving.  It was also 
noted that he had good range of motion in the left shoulder 
and good "cuff strength."  At the December 2006 Board 
hearing, the veteran testified that he experienced pain, 
burning sensations, difficulty lifting, an inability to raise 
his arm above the shoulder, and tingling, with numbness, in 
his let hand.  

In light of the foregoing, the Board finds that the veteran's 
disability does not warrant an evaluation in excess of 10 
percent.  There is no evidence of clavicle or scapula 
nonunion with loose movement; dislocation of the clavicle or 
scapula; recurrent dislocations at the scapulohumeral joint; 
or malunion of the humerus with at least a moderate 
deformity.  Likewise, limitation of motion of the left arm is 
not shown to be midway between the side and shoulder or less.  

The Board also notes there is no showing that the veteran's 
left shoulder disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
an increased evaluation on an extra-schedular basis.  While 
the veteran stated at his December 2006 Board hearing that he 
had failed a weight-lift test because of his shoulder, there 
is no showing that the disability results in marked 
interference with obtaining and maintaining employment.  At 
his July 2004 VA examination, the veteran indicated that he 
had not missed work because of his left shoulder disability.  
The condition is not shown to warrant any, let alone 
frequent, periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An evaluation in excess of 10 percent for left shoulder 
disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


